                   Case 1:17-cv-02972-RDB Document 176 Filed 04/10/19 Page 1 of 2

                                                LAW OFFICES

                                    KRAMON & GRAHAM, P. A.
                                               ONE SOUTH STREET

                                                  SUITE   2600

                                  BALTIMORE, MARYLAND 21202-3201
                                           TELEPHONE: (410)   752-6030
                                                                                                    E-MAIL
                                            FACSIMILE: (410) 539-1269
DAVID   J. SHUSTER                                                                             dshuster@kg-law.com
                                                                                               DIRECT FACSIMILE
 ALSO ADMITTED IN DC                        www.kramonandgraham.com
                                                                                                (410) 361-8229

                                                  April 10, 2019

  VIA ECF
  The Honorable Richard D. Bennett, District Judge
  United States District Court for the District of Maryland
  101 West Lombard Street, Chambers 5D
  Baltimore, Maryland 21201

             RE: Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al., 17-cv-2972-RDB

   Dear Judge Bennett:

           I write on behalf of Plaintiff Keyes Law Firm, LLC ("KLF"). Yesterday, we contacted Chambers
   to obtain dates for a teleconference pursuant to the Court's August 14, 2018 Letter Order (ECF 65-1)
   pertaining to the 2-page letter procedure for resolving discovery disputes. Your Honor's assistant advised
   that we should get back to her as soon as possible with an agreed date because the timeslots will not likely
   remain open for long.

          We requested teleconference dates because the Napoli Defendants: (1) have not complied with this
   Court's February 28, 2019 Letter Order (ECF 152); and (2) continue to refuse to account for all funds
   recovered on behalf of the Subject Clients and to itemize all disbursements from such recoveries and,
   further, continue to refuse to produce the source documents from which a complete accounting of the
   monies at issue can be made.'

           Attached is a recent email exchange with the Napoli Defendants' respective counsel, where I
   attempted to move forward with opposing counsel on these important issues. The Court will see from
   defense counsels' responses that I was unable to make any substantive progress on either the underlying
   discovery issues or even scheduling the teleconference. Unfortunately, our exhaustive efforts since last
   summer to persuade the Napoli Defendants to comply with their obligations have not worked and I have
   very little hope things will change.

          In addition, the Court should be aware that the Napoli Defendants have not answered KLF's
   second set of interrogatories (the answers were due last Thursday and we received no communications
   from them to request an extension or to advise of the status of the answers). Further, answers to the
   amended complaint were due in mid-March. On March 26, 2019, we were advised that Saul Ewing
   would be filing answers for Napoli Bern Ripka & Associates, LLP and Pasternack Tilker Napoli Bern,
   LLP that week. To date, no answer has been filed for either defendant. Again, we have heard nothing
   from defense counsel about this.


    Counsel for the Napoli Defendants have agreed this information is discoverable. Accordingly, KLF
   believes the failure to provide the information is attributable to the Napoli Defendants, not their lawyers.
   17249/0/02964298 DOCXv 1
             Case 1:17-cv-02972-RDB Document 176 Filed 04/10/19 Page 2 of 2
The Honorable Richard D. Bennett
April 10, 2019
Page 2


        While I appreciate that defense counsel may be in a difficult situation, the bottom line is that the
Napoli Defendants' obstruction on all fronts is causing serious delays (e.g., in working with our experts)
and threatens to prejudice KLF's ability to prosecute its claims. Trial begins on December 9, and Your
Honor made it clear that the trial will not be postponed. KLF likewise very much wants to keep the trial
date in place.

       KLF requests that this Court set a teleconference for one of the following dates (which, as of
yesterday, were clear on Your Honor's calendar): April 17 at 4:30 p.m.; April 18 at 11:30 a.m.; April 22
at 12:30 pm.; or April 23 at 2 p.m. The failure of the Napoli Defendants' counsel to say one way or the
other whether any of these dates is acceptable should not block KLF's ability to move forward in
discovery.2


                                                     Respectfully submitted,

                                                       /s/ David J. Shuster

                                                     David J. Shuster

Enclosure

cc:     All Counsel of Record (by email)




2
   Although the Bern Defendants' discovery responses are not the subject of this particular discovery
dispute, William N. Sinclair, Esquire, counsel for the Bern Defendants, did respond that he is available on
April 17 or 18.
1 7249/0/02964298.DOCXv1
